In an action to recover damages for false arrest and malicious prosecution, judgment in the amount of a verdict of $4,000, together with costs, reversed on the facts and a new trial granted, with costs to abide the event, unless, within ten days from the entry of the order hereon, plaintiff stipulate to reduce to $2,000 the amount of the verdict rendered in his favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Appeal from denial of motion to set aside verdict dismissed. An appeal does not lie therefrom. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.